





Exhibit 10.3




SECOND AMENDED AND RESTATED SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as
of October 7, 2016 is from Duluth Holdings Inc., a Wisconsin corporation (the
“Company”), in favor of BMO Harris Bank N.A., formerly known as Harris N.A. (the
“Secured Party”).

WHEREAS, Borrower is a party to that certain Amended and Restated Security
Agreement dated as of June 13, 2011 (as amended, the “Amended and Restated
Security Agreement”) by Borrower and Duluth Trading Company, LLC, a Wisconsin
limited liability company (“Trading”), in favor of Secured Party;

WHEREAS, in accordance with the Articles of Dissolution filed with the Wisconsin
Department of Financial Institutions on October 4, 2016, Trading has been
dissolved; and

WHEREAS, Company and Secured Party desire to amend and restate the Amended and
Restated Security Agreement.

NOW, THEREFORE, Company and Secured Party agree as follows:

1.

Definitions.  All terms defined in Articles 1 through 9 of the applicable
Uniform Commercial Code, as it may be amended from time, shall have the meanings
specified therein unless otherwise defined herein or unless the context
otherwise requires.  As used herein, the following terms have the following
meanings:

“Accounts” has the meaning provided in the applicable Uniform Commercial Code.

“Collateral” means all of Company’s right, title and interest in and to the
following, whether now owned and existing or hereafter created or acquired,
wherever located, together with all additions and accessions and all proceeds
and products thereof:  Accounts; Instruments; supporting obligations, including
all guaranties and letter of credit rights; all of the Company’s life insurance
policies and their cash surrender values; Investment Property; deposit accounts;
chattel paper; General Intangibles; computer and other data processing hardware,
software programs, whether owned, licensed or leased, and all documentation for
such hardware and software; leases, rents, issues and profits; Equipment;
Inventory; any insurance coverage relating to the foregoing, including casualty
insurance coverage and credit insurance coverage, and all books and records of
the Company pertaining to any of the foregoing, including books and records
stored or maintained on any type of computer and/or data processing system or
equipment (including but not limited to all related discs, tapes, printouts and
media).  Collateral shall include all licenses and permits of the Company.








1

13140251.2













“Environmental Laws” shall mean all federal, state and local laws including
statutes, regulations, ordinances, codes, rules and other governmental
restrictions and requirements relating to the discharge of air pollutants, water
pollutants or process waste water or otherwise relating to the environment or
hazardous substances including, but not limited to, the Federal Solid Waste
Disposal Act, the Federal Clean Air Act, the Federal Clean Water Act, the
Federal Resource Conservation and Recovery Act of 1976, the Federal
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
regulations of the Environmental Protection Agency, regulations of the Nuclear
Regulatory Agency, and regulations of any state department of natural resources
or state environmental protection agency now or at any time hereafter in effect.

“Equipment” means all machinery, equipment, motor vehicles, furniture and
fixtures owned by Company and, to the extent legally assignable, all leases and
agreements for use of machinery, equipment and fixtures leased by Company, and
all modifications, alterations, repairs, substitutions and replacements thereof
or thereto.

“Event of Default” means the occurrence of any of the following:  (a) an Event
of Default under the Loan Agreement or any other agreement between Company and
Secured Party, (b) any representation made by Company in this Agreement is false
in any material respect on the date as of which made or as of which the same is
to be effective or (c) Company fails to timely comply with any of its
obligations under this Agreement.

“General Intangibles” means any personal property owned by Company (other than
Accounts, Instruments, chattel paper, Equipment or Inventory) including, but not
limited to, general intangibles, causes of action, contract rights, rights to
insurance claims and proceeds, tax refunds, claims for tax refunds, rights of
indemnification, contribution and subrogation, payment intangibles, goodwill,
patents, know-how, trademarks, copyrights, trade names, patent, trademark, trade
name and copyright registrations and applications, trade secrets, customer
lists, licenses and franchises, and license agreements related to any of the
foregoing (and income derived therefrom).

“Instrument” means a negotiable instrument owned by Company, a certificated
security owned by Company or any other writing owned by Company which evidences
a right to the payment of money, other than chattel paper.

“Inventory” means all of Company’s inventory, including all goods held for sale,
lease or demonstration or to be furnished under contracts of service, all goods
leased to others, trade-ins and repossessions, raw materials, work in process
and materials or supplies used or consumed in Company’s business.

“Investment Property” means all of Company’s investment property, including but
not limited to all stock and other interest of Company in its subsidiaries, if
any.








2

13140251.2













“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind.

“Loan Agreement” means the Second Amended and Restated Loan Agreement by and
between the Company and Secured Party dated as of the date hereof, as it may be
amended, restated or otherwise modified from time to time.

“Revolving Note” means the Fifth Amended and Restated Revolving Note dated the
date hereof by Borrower in favor of Lender in the maximum principal amount of
Sixty Million and 00/100 Dollars ($60,000,000), as it may be amended, modified,
supplemented, or replaced from time to time.

“Obligations” means all of Company’s debts, obligations and liabilities to
Secured Party or any affiliate of Secured Party, including but not limited to
all debts, obligations and liabilities arising pursuant to the Revolving Note
and the Loan Agreement, of whatever nature (contingent or otherwise), and all
amendments and extensions or renewals thereof, whether arising out of existing,
contemporaneous or future credit granted by Secured Party to Company, to Company
and another, or to another guaranteed by Company.  “Obligations” includes all
Letter of Credit Liabilities (as defined in the Loan Agreement), Hedging
Agreement Liabilities (as defined in the Loan Agreement), and all other
Obligations (as defined in the Loan Agreement).

2.

Grant of Security Interest.  

2.1

Security Interest.  Company grants Secured Party a security interest in the
Collateral to secure the payment of the Obligations.

2.2

Right of Set Off.  Company also grants Secured Party a security interest and
lien in any credit balance or other money now or hereafter owed Company by
Secured Party, and, in addition, agrees that Secured Party may at any time after
an occurrence of an Event of Default, without notice or demand, set off against
such credit balance or other money any amount unpaid under the Obligations.

3.

Representations and Warranties of the Company.  Company represents and warrants
to Secured Party that:

3.1

Ownership.  Except as permitted under the Loan Agreement, Company owns the
Collateral free of all Liens and no financing statement (other than those in
favor of Secured Party) is on file covering any of the Collateral.

3.2

Sale of Goods or Services Rendered.  Each Account and chattel paper constituting
Collateral as of this date arose from the performance of services by Company or
from a bonafide sale or lease of goods which have been delivered or shipped to
the account debtor and for which Company has genuine invoices, shipping
documents or receipts.








3

13140251.2













3.3

Location of Collateral.  Borrower’s place of business or, if more than one, its
chief executive office, and the place where Borrower keeps its records
concerning Accounts, is 170 Countryside Drive, PO Box 409, Belleville, Wisconsin
53508.  Company will not change the location of its chief executive office, the
place where it keeps records concerning Accounts or the place where Equipment or
Inventory is kept unless such change is permitted by the Loan Agreement and 30
days’ advance written notice of such change, describing the new location, has
been given to Secured Party.

3.4

Fixtures.  Exhibit A contains the description of all real estate to which any
Collateral is affixed.

3.5

Intellectual Property.  Schedule 7.12 of the Loan Agreement contains a correct
and complete list and description of all federally registered patents,
trademarks and copyrights owned by Company.

3.6

Environmental Compliance.  To the knowledge of the Company, there are no
conditions existing currently or likely to exist during the term of the Loan
Agreement which would subject Company to damages, penalties, injunctive relief
or cleanup costs under any Environmental Laws or which require or are likely to
require cleanup, removal, remedial action or other response pursuant to
Environmental Laws by Company.

3.7

Effectiveness of Representations and Warranties.  The representations and
warranties contained in this Section 3 shall be true and correct on and as of
the date hereof and until the Obligations have been paid in full, with such
changes as are approved by Secured Party or are permitted by the Loan Documents
(as defined in the Loan Agreement).

4.

Covenants of the Company.  Company agrees that while any credit is available to
Company under the Revolving Note and while any of the Obligations remain unpaid:

4.1

Maintenance of Collateral.  Company shall: (a) maintain the Collateral in good
condition and repair and not permit its value to be impaired (ordinary wear and
tear excepted); (b) keep the Collateral free from all Liens except Liens in
favor of Secured Party and Liens permitted by the Loan Agreement; (c) defend the
Collateral against all claims and legal proceedings by persons other than
Secured Party; (d) pay and discharge when due all taxes, levies and other
charges or fees upon the Collateral; (e) not sell, lease or otherwise dispose of
the Collateral or permit the Collateral to become a fixture or an accession to
other goods, except as permitted by this Agreement; (f) not permit the
Collateral to be used in violation of any applicable law or regulation or policy
of insurance; (g) operate its business in compliance with all applicable
provisions of the federal Fair Labor Standards Act; and, (h) as to Collateral
consisting of Instruments and chattel paper, preserve the rights of Company
therein against prior parties.

4.2

Insurance.  Company will keep all the Collateral insured against loss by fire,
extended coverage perils and such other hazards as Secured Party requires in
amounts not








4

13140251.2













less than the replacement cost thereof.  All insurance policies shall be issued
by an insurance company or companies acceptable to Secured Party.

Company shall cause the issuer of each insurance policy to issue a certificate
of insurance naming Secured Party as an additional insured, lender’s loss payee
and mortgagee and containing an agreement by the insurer that the policy shall
not be terminated or modified without at least 30 days’ prior written notice to
Secured Party, and Company shall deliver each such certificate to Secured Party.
 In the event of any loss or casualty exceeding $250,000 for any loss or
$1,000,000 in the aggregate for all losses in any fiscal year of Company (the
“floor amount”) which is covered by insurance, the Company shall give immediate
notice thereof to Secured Party and Company grants to Secured Party the right to
make proof of such loss or damage.  Secured Party is hereby authorized and
empowered by and on behalf of Company to settle, adjust or compromise any claims
for loss, damage or destruction under any such insurance policy.

The proceeds of any loss in excess of the floor amount shall be paid to Secured
Party and, if initially received by Company, shall be immediately turned over to
Secured Party.  The proceeds of any loss which is less than the floor amount
shall be paid to the Company; provided, however, that if an Event of Default has
occurred and is continuing, all proceeds of each such insurance policy shall be
deposited with Secured Party.  Company authorizes Secured Party to endorse in
the name of Company on any instrument evidencing such proceeds.

All proceeds of any such insurance received by Secured Party shall be held by
Secured Party and shall be applied by it either to the Obligations or to the
repair or replacement of the lost, stolen, damaged or destroyed property with
respect to which such proceeds were received.

4.3

Maintenance of Security Interest.  Company authorizes Secured Party to file
financing statements describing the Collateral.  Company shall, at Company’s
expense, cooperate in Secured Party’s efforts to comply with or address any
amendments to Article 9 of the Uniform Commercial Code that may be in effect
from time to time.  Company shall, at Company’s expense, take any action
requested by Secured Party to preserve and protect the rights of Secured Party
in the Collateral or to establish, determine priority of, perfect, continue
perfected, terminate and/or enforce Secured Party’s interest in the Collateral.
 Company shall execute and deliver to Secured Party any and all documents which
Secured Party reasonably requests to protect its security interest in the
Collateral.

4.4

Books and Records; Inspection.

(a)

Company will keep proper books of record and account in which full, true and
proper entries will be made with respect to the Collateral.  Without limiting
the generality of the foregoing, Company agrees that it will at all times keep
accurate and complete








5

13140251.2













records with respect to the Accounts and the Inventory including, but not
limited to, a record of all payments received on account thereof and of all
credits granted.

(b)

Company agrees that Secured Party and its representatives shall have the right
during normal business hours from time to time to call at Company’s place of
business where its records concerning the Accounts are kept and any other place
where any of the Collateral is located, examine the Collateral and all records
concerning the Collateral and make extracts therefrom or copies thereof.

4.5

Chattel Paper; Instruments.  Chattel paper, Instruments and other documents
which constitute Collateral shall be on forms satisfactory to Secured Party.
 Company shall promptly mark all such forms of Collateral to indicate
conspicuously Secured Party’s interest therein and, upon request, deliver them
to Secured Party.

4.6

Compliance with Environmental Laws.  Company shall timely comply with all
applicable Environmental Laws.

5.

Possession and Use of Collateral.  Until notice is given by Secured Party to the
Company after the occurrence and during the continuance of an Event of Default,
the Company (a) shall have the right to remain in possession and to use and to
retain exclusive control of the Collateral with power to manage, operate,
develop, use and enjoy the Collateral; (b) may sell, lease, use or dispose of
Inventory in the ordinary course of business; (c) shall diligently collect (at
its own expense) the Accounts in accordance with sound business practices; (d)
may sell or otherwise dispose of, free from the Lien of this Security Agreement,
any Equipment which may have become obsolete, inadequate or worn-out if such
Equipment is no longer necessary in the conduct of the business of the Company
(provided, however, that Company may not dispose of Equipment having an
aggregate net book value greater than $250,000 during any 12-month period unless
the prior written consent of Secured Party is obtained; (e) as to Equipment
which is necessary in the conduct of Company’s business, may replace any item of
such Equipment which has become obsolete, inadequate or worn-out with another
item of Equipment which has a value and useful life at least equal to that of
such replaced Equipment immediately prior to the time such Equipment became
obsolete, inadequate or worn-out, and is suitable for a use which is the same or
similar to such item of replaced Equipment; (f) may alter, add to, repair or
replace any and all Equipment; and (g) may dispose of any Collateral as
otherwise expressly permitted under the Loan Documents.

6.

Remedies of Secured Party.

6.1

Remedies Upon Default.  Upon the occurrence and during the continuance of an
Event of Default, Secured Party may exercise any or all of the following rights
and remedies:

(a)

Collection of Accounts.  Secured Party may at any time notify the account debtor
under any Account of Secured Party’s security interest therein and direct such








6

13140251.2










account debtor to make payments directly to Secured Party.  Secured Party may
enforce collection of, settle, compromise or renew any such Account.  Any
proceeds of Accounts shall be turned over to Secured Party in precisely the form
received (but endorsed by Company for collection, if necessary) not later than
the Business Day following the day of receipt.  Company hereby irrevocably
appoints Secured Party as Company’s attorney with power to ask for, demand, sue
for, collect, receive and receipt for any monies due or to become due under any
Account and to endorse checks, drafts, orders and other instruments for the
payment of money to Company with respect to an Account; provided that Secured
Party shall not be obligated to make any demand for payment, to inquire
concerning the nature or sufficiency of any payment received by Secured Party or
to take any other action regarding any Account and no action taken or not taken
by Secured Party with respect to an Account shall give rise to any defense,
counterclaim or offset in favor of Company or to any claim or proceeding against
Secured Party.

(b)

Wisconsin Uniform Commercial Code.  Secured Party shall have all of the rights
and remedies for default provided by the Wisconsin Uniform Commercial Code as
well as any other applicable law.  With respect to such rights and remedies:

(i)

Secured Party may take possession of the Collateral without a hearing, the right
to or necessity of which Company waives;

(ii)

Secured Party may require Company to assemble the Collateral and make it
available to Secured Party at any convenient place designated by Secured Party
and Secured Party shall have the right to take immediate possession of the
Collateral, and may enter any of the premises of Company or wherever the
Collateral shall be located and keep the Collateral at such locations without
charge until sold; and

(iii)

Written notice, when required by law, sent to Company at least ten calendar days
(counting the day of sending) before a proposed disposition of the Collateral is
reasonable notice.

(c)

Protective Advances.  Secured Party is authorized, at its option, in Company’s
name or otherwise, to take such action as may be necessary or desirable to
remedy any failure by Company to comply with its obligations hereunder
including, without limitation, signing Company’s name or paying any amount so
required, and any amount so paid shall be payable by Company to Secured Party
upon demand with interest from the date of payment by Secured Party at the
applicable default interest rate stated in the Loan Agreement.

6.2

No Marshaling.  The Collateral may be sold in such parcels and in such order as
Secured Party shall determine.  Company, for itself and all other persons
claiming by, through or under it, hereby waives and releases, to the extent
permitted by applicable law, any right to have the Collateral or any part
thereof, marshaled upon any sale, foreclosure or other disposition thereof.








7

13140251.2













6.3

Instruments of Sale.  Secured Party may execute and deliver to each purchaser of
Collateral bills of sale, deeds or other instruments conveying or transferring
the property sold.  Company irrevocably appoints Secured Party as its attorney
to execute and deliver all such instruments and ratifies and confirms all
actions taken by Secured Party pursuant to such appointment.  If so requested by
Secured Party, Company shall execute and deliver to Secured Party or to any such
purchaser of Collateral such instruments of conveyance as deemed necessary or
convenient by Secured Party.

6.4

Application of Proceeds.  All amounts received by Secured Party in exercising
its rights hereunder shall, unless otherwise required by law, be applied by
Secured Party to expenses incurred by Secured Party in protecting or enforcing
its rights under this Agreement (including without limitation reasonable
attorneys’ fees and all expenses of taking possession, storing, holding,
repairing, restoring, preparing for disposition and disposing of the Collateral)
and to the Obligations as set forth in Section 4.1 of the Loan Agreement.

6.5

Remedies Cumulative.  No remedy granted herein to Secured Party is exclusive of
any other remedy granted hereunder or by applicable law.

6.6

Waiver.  Secured Party may permit Company to cure any default hereunder without
waiving the default so cured and Secured Party may waive any default without
waiving any subsequent or prior default by Company.

6.7

Protection or Preservation of Collateral.  Secured Party has no duty to protect,
insure, collect or realize upon the Collateral or preserve rights in it against
prior parties.  Secured Party shall not be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
regardless of the cause thereof.  Secured Party has no obligation to clean the
Collateral or otherwise prepare the Collateral for sale.

6.8

Compliance with Other Laws.  Secured Party may comply with any applicable state
or federal law requirements in connection with a disposition of the Collateral
and compliance will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral.

6.9

Warranties.  Secured Party may sell the Collateral without giving any warranties
as to the Collateral.  Secured Party may specifically disclaim any warranties of
title or the like.  This procedure will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

7.

Miscellaneous.

7.1

Notices.  Any notices, communications and waivers under this Agreement shall be
delivered in accordance with Section 12.1 of the Loan Agreement.








8

13140251.2










7.2

Governing Law.  This Agreement is being delivered in and shall be deemed to be a
contract governed by the laws of the State of Wisconsin and shall be interpreted
and enforced in accordance with the laws of that state without regard to the
principles of conflicts of laws.

7.3

Submission to Jurisdiction.  As a material inducement to Secured Party making
the loans evidenced by the Revolving Note:

(a)

COMPANY AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY MANNER RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR THE REVOLVING NOTE MAY BE BROUGHT ONLY IN
COURTS OF THE STATE OF WISCONSIN LOCATED IN MILWAUKEE COUNTY OR THE FEDERAL
COURT FOR THE EASTERN DISTRICT OF WISCONSIN AND COMPANY CONSENTS TO THE
JURISDICTION OF SUCH COURTS.

(b)

COMPANY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH COURT AND ANY RIGHT IT MAY HAVE NOW OR HEREAFTER HAVE TO CLAIM THAT ANY
SUCH ACTION OR PROCEEDING IS IN AN INCONVENIENT COURT.

7.4

Waiver of Jury Trial.  COMPANY HEREBY KNOWINGLY AND VOLUNTARILY WAIVES THE RIGHT
IT MAY HAVE TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM BASED ON OR
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE REVOLVING NOTE, ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ANY OTHER ACTION OF EITHER PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT TO
SECURED PARTY TO MAKE THE LOANS EVIDENCED BY THE REVOLVING NOTE.

7.5

Limitation of Liability.  COMPANY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER FROM SECURED PARTY ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES, OF WHATEVER NATURE, OTHER THAN ACTUAL,
COMPENSATORY DAMAGES.

7.6

Severability.  The invalidity of any provision of this Agreement shall not
affect the validity of any other provision.

7.7

Persons Bound.  This Agreement is for the benefit of Secured Party and its
successors and assigns and binds Company and Company’s successors and assigns.

7.8

Entire Agreement; Amendment and Restatement.  This Agreement, the Loan
Agreement, the Revolving Note and the other Loan Documents (as defined in the
Loan Agreement) embody the entire agreement and understanding between the
Company and the








9

13140251.2










Secured Party with respect to the subject matter hereof and thereof.  This
Agreement is an amendment and restatement of the Amended and Restated Security
Agreement.








10

13140251.2










IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.




DULUTH HOLDINGS INC.




By:

/s/ Mark DeOrio_____________

Name:

Mark DeOrio


Title:

Chief Financial Officer






















[Signature Page – Second Amended and Restated Security Agreement]

















EXHIBIT A

LEGAL DESCRIPTIONS

Property Address: 170 Countryside Drive, Belleville, Wisconsin 53508

Tax Key Number: 0508-344-0005-4




Legal Description: Lot 5, Plat of Belleville Industrial Park Number 2, Village
of Belleville, Dane County, Wisconsin.




Property Address: 100 West Main Street, Mount Horeb, Wisconsin 53572

Tax Key Number: 157/0606-123-2025-5




Legal Description: Lots Five (5), Six (6), Seven (7) and Eight (8), Block One
(1), Carl Boeck’s Survey and Plat of Mount Horeb Station, in the Village of
Mount Horeb, Dane County, Wisconsin.


















